DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
	 Applicant's election of claims 1-9 and 16-20 without traverse, in the reply filed on August 30, 2021, is acknowledged.
	The instant application having Application No. 15/898,909 has a total of 14 claims pending in the application; there are 2 independent claims and 12 dependent claims, all of which are ready for examination by the examiner.

INFORMATION CONCERNING OATH/DECLARATION
Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

INFORMATION CONCERNING DRAWINGS
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statement February 19, 2018 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

OBJECTIONS TO THE CLAIMS


	Claim 19 is objected to as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
		As per claim 19, the phrase “each having or more” in line 2 makes the claim confusing; it’s not clear of what’s the multitude for ‘each’. Correction is needed.
	
	Claim 17 is objected to because of the following informalities:
	As per claim 17, it’s not clear of “N” is a positive number greater than 2. Correction is needed

REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or 


1.         Claims 1, 5-9 and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pitigoi-Aron et al. (US pub. 2018/0052802), hereinafter, “Pitigoi-Aron”.

At the outset, Applicant is reminded that claims subject to examination will be given their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). With this in mind, the discussion will focus on how the terms and relationships between the terms in the claims are met by the references.

2.         As per claim 1, Pitigoi-Aron discloses an apparatus (apparatus 200 of fig. 2) comprising: a host controller (device 202, as discloses in paragraph 0065) to couple to an interconnect (serial bus 230), the host controller including: a first input/output (1/O) buffer (a first storage circuit of common circuits 210b) to couple to a first communication line of the interconnect; a second 1/O buffer (a second storage circuit of common circuits 210b) to couple to a second communication line of the interconnect (see fig. 2); and a device group selection circuit (control logic 212, as discloses in paragraphs 0065 and 0192) to dynamically cause the first communication line to communicate a clock signal to a first device group including one or more first devices to couple to the interconnect and dynamically cause the second communication line to communicate a data signal to the first device group when a communication is to be addressed to at least one of the one or more first devices of the first device group (see paragraphs 0029 and 0077, which disclose, in a CCIe mode, a second protocol, both a SCL line and a SDA line to multiple slave devices being used to transmit symbols consist of data signal and clock signal. See also paragraph 0074, which discloses “the second protocol is a CCIe, SGbus”), and dynamically cause the first communication line (see paragraphs 0029 and 0077, which disclose, in a CCIe mode, a second protocol, both a SCL line and a SDA line to multiple slave devices being used to transmit symbols consist of data signal and clock signal. See also paragraph 0074, which discloses “the second protocol is a CCIe, SGbus”. For example, paragraph 0077 discloses “the SCL 216 and/or the SDA 218 of an I2C bus may be utilized for data transmission in CCIe mode when a clock signal has been embedded within symbol transitions. Consequently, the SDA 218 and SCL 216 can be used to transmit any arbitrary 12 symbols without affecting legacy I2C slave node functionality and without using a bridge device to segregate legacy I2C slave nodes from the CCIe-capable nodes”. Note, the claim language doesn’t exclude the data signal and the clock signal to be transmitted together when being transmitted on the first and second communication lines to the first and second device groups).

3.         As per claim 5, Pitigoi-Aron discloses “The apparatus of claim 1” [See rejection to claim 1 above], wherein the one or more first devices include a clock receiver (a first storage circuit of common circuits 210b to receive a clock signal; see paragraphs 0064 and 0065) coupled to the first 1/O buffer and the one or more second devices include a data receiver (a second storage circuit of common circuits 210b to receive a data signal) coupled to the first 1/O buffer (see paragraphs 0064 and 0065).

claim 6, Pitigoi-Aron discloses “The apparatus of claim 5” [See rejection to claim 5 above], wherein the one or more first devices include a data receiver coupled to the second 1/O buffer and the one or more second devices include a clock receiver coupled to the second 1/O buffer (see paragraph 0065 and fig. 2).

5.         As per claim 7, Pitigoi-Aron discloses wherein the host controller is to communicate with a first device of the one or more first devices using a first address and communicate with a second device of the one or more second devices using the first address (see paragraph 0104).

6.         As per claim 8, Pitigoi-Aron discloses wherein when the communication is to be addressed to the at least one of the one or more first devices of the first device group, the communication is to be transparent to the second device group (see paragraphs 0105 and 0107).

7.         As per claim 9, Pitigoi-Aron discloses wherein the host controller is to send a first reset pattern to the first device group and thereafter send a second reset pattern to the second device group (see paragraphs 0029 and 0077).
8.         As per claim 16, Pitigoi-Aron a system (apparatus 200 of fig. 2) comprising: a host controller (a first SGbus slave device 202, as disclose in paragraphs 0065 and 0064) having a first input/output (1/O) buffer (a first storage circuit of common circuits 210b) coupled to a first communication line (SCL 216 of serial bus 230) and a second 1/O buffer (a second storage circuit of common circuits 210b) coupled to a second communication line (SDA 218 of serial bus 230) (see paragraph 0065 and fig. 2); a first device group (a second SGbus slave 202 device; see paragraph 0064) including one or more first devices coupled to the host controller (see fig. 2 and paragraphs 0064 and 0065), wherein each of the one or more first devices includes a clock buffer (a first storage circuit of common circuits 210b at a second receiving SGbus slave device to receive a clock signal; see paragraphs 0064 and 0065) to receive a clock signal via the first communication line and a data buffer (a second storage circuit of common circuits 210b at a second receiving SGbus slave device to receive a data signal) to receive a data signal via the second communication line (see paragraphs 0064 and 0065 and fig. 2); and a second device group (a third SGbus slave 202 device; see paragraph 0064) including one or more second devices coupled to the host controller (see fig. 2 and paragraphs 0064 and 0065), wherein each of the one or more second devices includes a data buffer (a first storage circuit of common circuits 210b at third receiving SGbus slave device to receive a data signal) to receive a data signal via the first communication line and a clock buffer (a second storage circuit of common circuits 210b at third receiving SGbus slave device to receive a clock signal) to receive a clock signal via the second communication line (see paragraphs 0029 and 0077, which disclose, in a CCIe mode, a second protocol, both a SCL line and a SDA line to multiple slave devices being used to transmit symbols consist of data signal and clock signal. See also paragraph 0074, which discloses “the second protocol is a CCIe, SGbus”. For example, paragraph 0077 discloses “the SCL 216 and/or the SDA 218 of an I2C bus may be utilized for data transmission in CCIe mode when a clock signal has been embedded within symbol transitions. Consequently, the SDA 218 and SCL 216 can be used to transmit any arbitrary 12 symbols without affecting legacy I2C slave node functionality and without using a bridge device to segregate legacy I2C slave nodes from the CCIe-capable nodes”. Note, the claim language doesn’t exclude the data signal and the clock signal to be transmitted together when being transmitted on the first and second communication lines to the first and second device groups).
9.         As per claim 17, Pitigoi-Aron discloses “The system of claim 16” [See rejection to claim 16 above], wherein the host controller is to address 2N devices using N-1 address bits (see paragraph 0104).
10.         As per claim 18, Pitigoi-Aron discloses wherein a first device of the one or more first devices and a second device of the one or more second devices are identified with a same address (see paragraph 0104).
11.         As per claim 19, Pitigoi-Aron discloses wherein the first device group comprises a first plurality of memory modules each having or more first independently addressable devices and the second device group comprises a second plurality of memory modules each having one or more second independently addressable devices, wherein one of the first independently addressable devices and one of the second independently addressable devices have a common address (see paragraphs 0105 and 0107).
12.         As per claim 20, Pitigoi-Aron discloses wherein the host controller is to: cause the first 1/O buffer to output the clock signal and cause the second 1/O buffer to output the data signal for a first message, to enable (the phrase ‘to enable’ is intended use language; applicant should consider changing ‘enable’ to ‘configure’) at least one of the one or more first devices of the first device group to receive the first message, the first message transparent to the second device group; and cause the second 1/O buffer to output the clock signal and cause the first 1/O buffer to output the data signal for a second message, to enable at least one of the one or more second (see paragraphs 0105 and 0107).

Claim Rejections - 35 USC § 103
13.	 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


14.	Claims 2-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pitigoi-Aron et al. (US pub. 2018/0052802), hereinafter, “Pitigoi-Aron”, in view of Pitigoi-Aron et al. (US pub. 2016/0299855), hereinafter, “Pitigoi-Aron2”.

15.         As per claim 2, Pitigoi-Aron discloses “The apparatus of claim 1” [See rejection to claim 1 above], but fails to expressly discloses wherein the host controller further comprises: a first selection circuit having a first input to receive the clock signal and a second input to receive the data signal, the device group selection circuit  to control the first selection circuit to output the clock signal when the communication is to be addressed to the at least one of the one or more 
Pitigoi-Aron2 discloses wherein the host controller further comprises: a first selection circuit (a first pair of line drivers 1006 of fig. 10) having a first input to receive the clock signal and a second input to receive the data signal (see figs. 2 and 10 and paragraph 0120), the device group selection circuit (control logic 212, as discloses in paragraphs 0043 and 0139) to control the first selection circuit to output the clock signal when the communication is to be addressed to the at least one of the one or more first devices (see paragraphs 0043 and 0139); and a second selection circuit (a second pair of line drivers 1006 of fig. 10) having a first input to receive the data signal and a second input to receive the clock signal, the device group selection circuit to control the second selection circuit to output the data signal when the communication is to be addressed to the at least one of the one or more first devices (see paragraphs 0043 and 0139).
It would have been obvious to one having ordinary skills in the art before the effective filling date of the claimed invention to incorporate Pitigoi-Aron2’s teaching of a device to encode/decode data in a data communications interface coupled to a plurality of wires into Pitigoi-Aron’s teaching of a device to transmit a command on a serial bus while operating in a first mode of operation and to also exchange data in a second mode for the ability/benefit of increasing data throughput while reducing energy consumption in a data communications interface.

claim 3, the combination of Pitigoi-Aron and Pitigoi-Aron2 discloses “The apparatus of claim 2” [See rejection to claim 2 above], Pitigoi-Aron2 further discloses wherein the device group selection circuit (control logic 212, as discloses in paragraphs 0043 and 0139) is to output a select signal to control the first selection circuit and further comprising an inverter (bit to symbol converting circuit/module 1224, as discloses in paragraph 0144 and fig. 12) to receive the select signal and output an inverted select signal, wherein the inverted select signal is to control the second selection circuit (see paragraph 0144 and fig. 12).

17.         As per claim 4, the combination of Pitigoi-Aron and Pitigoi-Aron2 discloses “The apparatus of claim 2” [See rejection to claim 2 above], wherein the first 1/O buffer is coupled to an output of the first selection circuit and the second 1/O buffer is coupled to an output of the second selection circuit (see paragraph 0043 and fig. 2 of Pitigoi-Aron2).

CLOSING COMMENTS
CONCLUSION

a. STATUS OF CLAIMS IN THE APPLICATION 

            The following is a summary of the treatment and status of all claims in the application as

recommended by M.P.E.P. 707.07(i):

a (1) CLAIMS REJECTED IN THE APPLICATION 

            Per the instant office action, claims 1-9 and 16-20 have received a first action on the merits and are subject of a first action non-final.

b. DIRECTION OF FUTURE CORRESPONDENCES



examiner should be directed to Ernest Unelus whose telephone number is (571) 272-

8596. The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00PM. 


IMPORTANT NOTE

            If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner's supervisor, Mr. Idriss Alrobaye, can be reached at the following telephone number: Area Code (571) 270-1023.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through private PAIR only. For more information about the PMR system, see her//pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217- 91 97 (toll-free).


/Ernest Unelus/
Primary Examiner
Art Unit 2181